*405Opinión concurrente del
Juez Asociado Señor Negrón Gar-cía,
a la cual se une el
Juez Asociado Señor Corrada Del Río en su parte III.
“Parafraseando a José Ortega y Gasset, toda decisión es primero una intención y luego una realización. Con aquélla *406midamos ésta. La obra misma nos revela a la par su norma y su pecado.”(1)
r-H
La Administración de Seguros de Salud de Puerto Rico (en adelante A.Se.S.) no fue ni ha sido parte en el pleito que se resolvió mediante una Sentencia por Estipulación y cuyos términos se concretaron en el contrato que rige entre el Departamento de Salud y la Universidad de Ciencias Médicas San Juan Bautista, Inc. (en adelante San Juan Bautista). Tal sentencia y el contrato pusieron fin al pro-ceso judicial en el Tribunal de Primera Instancia, Sala Superior de Guayama. El contrato dispuso que cualquier con-troversia ulterior entre las partes sería sometida a arbitraje y seleccionó, como único foro competente para in-tervenir, al Tribunal de Primera Instancia, Sala Superior de San Juan. Independientemente de si concurren los re-quisitos jurisprudenciales para su concesión, no es válido el interdicto decretado por el foro de Guayama, sobre todo en cuanto a la entrega de las tarjetas de salud médico-indigente. Esta deja desprovista de su seguro médico a una porción sustancial de nuestra población.
Dicha entrega es un mandato de ley(2) ajeno de la con-troversia sobre el alcance del contrato objeto de arbitraje, según fuera suscrito entre el Departamento de Salud y San Juan Bautista, en torno al momento, proceso de subasta, adjudicación y traspaso a administradores privados de las facilidades médicas públicas en la Región de Caguas.
Se excedió y erró el ilustrado Tribunal de Primera Ins-tancia, Sala Superior de Guayama (Hon. Dante A. Rodrí-guez Sosa, Juez), al paralizar, so pena de desacato, la acti-*407vidad relacionada con la implantación de la Reforma de Salud en esos municipios. A lo sumo, su decreto debió limi-tarse exclusivamente a trasladar la cuestión a San Juan. En consecuencia, incidió también el reputado Tribunal de Circuito de Apelaciones (Honorables Amadeo Murga, Ro-dríguez Maldonado y Cabán Castro, Jueces) al negarse, en auxilio de su jurisdicción, a dejar sin efecto esa prohibición. Procede expedir el auto solicitado y, según expuesto, dictar sentencia que suspenda temporalmente la referida orden de interdicto.
r — H hH
El arbitraje es una materia de contrato que cuando las partes han provisto que un tipo particular de disputa de-bería ser arreglada en arbitraje, en lugar de en litigación, un tribunal no vulnerará dicho acuerdo decidiendo por sí mismo dicha disputa. Véanse: World Films, Inc. v. Paramount Pict. Corp., 125 D.P.R. 352 (1990); U.C.P.R. v. Triangle Engineering Corp., 136 D.P.R. 133, 144 (1994).
Nadie ha cuestionado la validez de las cláusulas de ar-bitraje y selección del foro de San Juan. Véase Unisys v. Ramallo Brothers, 128 D.P.R. 842 (1991). La Sala Superior de Guayama carecía de competencia para intervenir y emi-tir el interdicto. Al hacerlo, actuó en contra de los términos pactados por las partes, y que el propio tribunal aprobó en su sentencia. Esta refrendó, sin excepciones, un contrato que incluía una cláusula que establecía un procedimiento de arbitraje para dirimir cualquier reclamación o contro-versia, incluso la de autos, y confería “competencia exclu-siva” a San Juan. La intervención de la Sala de Guayama vulneró el principio de política pública que fomenta la so-lución de disputas por medio de arbitraje. McGregor-Doniger v. Tribunal Superior, 98 D.P.R. 864 (1970); World Films, Inc. v. Paramount Pict. Corps., supra.
Esa intervención —para ordenar la paralización de la *408Reforma de Salud en el área de Caguas— menoscabó los acuerdos entre las partes. No cabe sostener lo contrario a base de la conveniencia de ese foro. Este se privó, a sí mismo, al aprobar no intervenir más en el asunto. La Ley de la Judicatura de Puerto Rico de 1994 en nada afecta dicha estipulación.
hH hH h-H
Aparte de lo expuesto, existe otro fundamento de peso para suspender el interdicto.
A.Se.S. es una corporación pública con personalidad ju-rídica propia, independiente y separada de cualquier otro departamento del Gobierno. 24 L.P.R.A. sec. 7003. Como tal, está regida por una Junta de Directores compuesta de siete (7) miembros, uno (1) de los cuales es el Secretario del Departamento de Salud. Su encomienda primaria es esta-blecer, administrar y negociar con las aseguradoras un sis-tema de seguro de salud para la población indigente del país. 24 L.P.R.A. sec. 7004.
A.Se.S. nunca fue incluida como parte en el pleito original. Tampoco suscribió la estipulación ni el contrato entre el Departamento de Salud y San Juan Bautista, eje de la controversia arbitral. Aún así, la Sala Superior de Guayama, le prohibió —vía la Secretaria de Salud — (3) rea-lizar cualquier gestión relacionada con la contratación y disponibilidad del seguro de salud para la población de la Región de Caguas. No puede seriamente cuestionarse la gravedad de la situación y el efecto significativo adverso, como parte indispensable ausente en el litigio.
El prestigio, la validez y la fuerza moral intrínsecos de una decisión judicial no sólo dependen de sus razonamien-*409tos, sino de darle una oportunidad de enfrentarla por quien viene obligada a acatarla (audi alteram partem).

 Nogueras v. Hernández Colón, 129 D.P.R. 184, 185 (1991), opinión disidente.


 La Administración de Seguros de Salud de Puerto Rico (A.Se.S.) es el único organismo gubernamental en ley encargado de implantar los planes de servicios médico-hospitalarios basados en seguros de salud. 24 L.P.R.A. sec. 7004.


 Quaere la facultad legal individual que tiene la Secretaria de Salud para obligar a A.Se.S., sin la correspondiente autorización corporativa mayoritaria, a de-tener la implantación de la Reforma de Salud.